In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
               ___________________________
                    No. 02-21-00118-CV
               ___________________________

IN RE ALL SAINTS EPISCOPAL CHURCH (FORT WORTH), Relator




                       Original Proceeding
          141st District Court of Tarrant County, Texas
                 Trial Court No. 141-252083-11


             Before Walker, Bassel, and Wallach, JJ.
              Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and all related

filings and is of the opinion that relief should be denied. Accordingly, relator’s

petition for writ of mandamus is denied. The May 11, 2021 stay order is lifted.

                                                     Per Curiam

Delivered: September 9, 2021




                                          2